Citation Nr: 0727677	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1977 
and from August 1977 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim 
seeking service connection for low back injury.

A Board hearing was held at the RO before the undersigned 
Veterans Law Judge in May 2007.  Subsequently the veteran 
submitted additional evidence to the Board, accompanied by a 
waiver of RO consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for low back injury.  
However, the veteran's service medical records included in 
the file do not reflect a diagnosis of any low back injury.  
The veteran checked "Don't Know" to the question of 
recurrent back pain on his Report of Medical History from 
July 1991.  The examiner checked that the spine was normal 
and indicated that veteran was in "good health."  The first 
post-service report of low back pain was recorded in the 
veteran's medical records from September 2005.  Subsequently, 
the veteran was diagnosed with intervertebral disc 
degeneration of the lumbar spine by N. G. Bennett, M.D., who 
reported that he has been treating the veteran for 
approximately eighteen months.

In this appeal of the denial of service connection for his 
low back injury the veteran indicates that his low back pain 
began with an incident where he was pinned between two 
vehicles at Fort Hood during his first period of active duty 
between June 1971 and May 1977.  The veteran further 
indicates that he was hospitalized at that time for the 
injury.  The service medical records for this period of the 
veteran's service have not been made a part of the file and 
there is no indication in the file that any effort has been 
made to obtain these records.  VA has a duty to assist 
veterans in developing their claims and the duty to assist 
extends to obtaining relevant medical records.  See 
38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2006).  Accordingly, the Board has no 
discretion and must remand the claim to obtain those records.

Additionally, the veteran has not been afforded a VA 
examination to determine whether it is at least as likely as 
not that his low back injury is related to his military 
service.  The veteran indicates that his lower back injury 
stems from his military occupational specialty of recovery 
specialist which entailed the lifting of heavy tow bars as 
well as an incident while at Fort Hood where he was pinned 
between two vehicles.  The veteran has submitted a medical 
opinion from his personal physician indicating that the 
veteran's "current back problems are directly related to 
circumstances existing during his active duty. . ."  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case the veteran has established that he does have a 
current disability, has presented testimony and statements 
that he suffered an event in service, and an indication that 
the current disability may be associated with his service.  
Accordingly, the veteran should be afforded a VA medical 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain the 
veteran's service medical records for the 
period of active duty between June 1971 
and May 1977 and associate them with the 
file.  All attempts to locate the records 
must be documented.  The veteran should 
also be asked to provide copies of any 
service medical records from that period 
of duty that he has in his possession.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back injury found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should comment on 
the veteran's report regarding the onset 
and continuity of his low back injury 
since service, and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran's low back injury is related to 
or had its onset during service, and 
particularly, to his report of the in-
service vehicle incident and military 
operational specialty.  The rationale for 
all opinions expressed should be provided 
in a legible report.

3.  Thereafter, the AMC should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted in full, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




